 



EXHIBIT 10.20

MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED

1995 STOCK OPTION PLAN
(As amended through May 7, 2003)

     1.     Purpose. This Plan is intended to attract and retain the best
available individuals as Employees, Consultants and Outside Directors of the
Company and its Subsidiaries, to provide additional incentives to those
Employees, Consultants and Outside Directors, and to promote the success of the
Company’s business.

     2.     Defined Terms. The meanings of defined terms (generally, capitalized
terms) in this Plan are provided in Section 21 (“Glossary”).

     3.     Shares Reserved. Subject to Section 14, Shares that may be issued
with respect to Awards granted under the Plan shall not exceed an aggregate of
60,260,394 Shares of Common Stock; provided however, that on the first business
day of each fiscal year starting January 31, 2004 or after, and continuing until
the earlier of January 31, 2013 or termination of the Plan, there shall be added
to this Plan the lesser of an additional (i) 10,000,000 shares of Common Stock,
or (ii) 5.0% of the outstanding shares of capital stock on such date. The Shares
may be authorized, but unissued, or reacquired Common Stock. If an Award under
the Plan expires or becomes unexercisable for any reason, the Shares subject to
such Award which have not been issued shall be available for future issuance
under this Plan. Shares retained to satisfy tax withholding obligations do not
reduce the number authorized for issuance.

     4.     Administration.

     (a)  In General. This Plan shall be administered by the Board or a
Committee appointed by the Board. Once appointed, a Committee shall serve until
otherwise directed by the Board. From time to time, the Board may increase the
size of the Committee and appoint additional members, remove members (with or
without cause) and appoint new members in their stead, fill vacancies however
caused, and terminate the Committee and thereafter directly administer this
Plan.

     (b)  Committee Composition. The Board may provide for administration of
this Plan with respect to Officers and directors of the Company by a Committee
constituted so as to satisfy:



       (i) such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and    
     (ii) such requirements as the Internal Revenue Service may establish for
Outside Directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

 



--------------------------------------------------------------------------------



 



     A Committee appointed under this Section 4(b) may be separate from any
Committee appointed to administer this Plan with respect to Employees who are
neither Officers nor directors. Within the limitations of this Section 4(b), any
reference in the Plan to the Committee shall include such committee or
committees appointed pursuant to this Section 4.

     (c)  Powers of the Administrator. Subject to the provisions of this Plan
and in the case of a Committee, subject to the specific duties delegated by the
Board, the Administrator shall have the authority, in its sole and absolute
discretion:



       (i) to determine the Fair Market Value of the Common Stock;



       (ii) to grant Awards to such Consultants, Outside Directors and Employees
as it selects; provided, however, that notwithstanding any other provision of
the Plan, grants of Awards to Outside Directors shall be limited to grants of
Options upon initial appointment to the Board, and such Awards shall be subject
to ratification by the Board;



       (iii) to determine the terms and conditions of each Award granted,
including without limitation the number of Shares subject to each Award, the
exercise price per Share of Optioned Stock, and whether an Option is to be
granted as an ISO or a NSO;



       (iv) to approve forms of agreement for use under this Plan;



       (v) to determine whether and under what circumstances to offer to buy out
an Option for cash or Shares under Section 12;



       (vi) to modify grants of Awards to participants who are foreign nationals
or employed outside of the United States in order to recognize differences in
local law, tax policies, or customs; and



       (vii) to construe and interpret the terms of this Plan and of each Award
granted pursuant to this Plan.

     (d)  Administrator’s Decisions Binding. All decisions, determinations, and
interpretations of the Administrator shall be final and binding on all Grantees
and any other holders of any Awards, and no member of the Administrator shall be
liable for any such determination, decision, or interpretation made in good
faith.

     5.     Eligibility.

     (a)  General. Nonstatutory Stock Options may be granted to Employees,
Consultants and Outside Directors. Incentive Stock Options may be granted only
to Employees. Other Awards may be granted to Employees and Consultants. An
Employee or Consultant who has been granted an Award may, if otherwise eligible,
be granted additional Awards.

2



--------------------------------------------------------------------------------



 



     (b)  Limitations.



       (i) While the Company or a successor has outstanding any class of equity
securities required to be registered under Section 12 of the Exchange Act, the
following limitations shall apply to grants of Awards to Employees:



       (ii) No Employee shall be granted, in any fiscal year of the Company,
Awards with respect to more than 1,000,000 Shares, in the aggregate, adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 14. If an Award is granted but canceled in the same fiscal
year, it shall nonetheless count against the foregoing limit. Reduction of an
Option’s exercise price is treated as a cancellation of the Option and the grant
of a new Option.

     6.     Term of Options. The term of each Option shall be determined by the
Administrator at the time of grant but shall not exceed ten years. In the case
of an ISO granted to an Optionee who, at the time of grant, owns stock
representing more than ten percent of the voting power of all classes of stock
of the Company or any Parent or Subsidiary, the Option term shall not exceed
five years.

     7.     Date of Option Grant. Unless otherwise determined by the
Administrator, the date of grant of an Option shall be the date on which the
Administrator completes the actions necessary to grant the Option. Notice of the
grant shall be given to the Optionee within a reasonable time after the date of
the grant.

     8.     Option Exercise Price and Form of Consideration.

     (a)  Price. The per-Share exercise price of an Option shall be determined
by the Administrator at the time of grant, but:



       (i) In the case of an ISO:



       (A) granted to an Employee who, at the time of grant, owns stock
representing more than ten percent of the voting power of all classes of stock
of the Company or any Parent or Subsidiary, the per-Share exercise price shall
be at least 110% of the Fair Market Value on the date of grant; or



       (B) granted to any other Employee, the per-Share exercise price shall be
at least the Fair Market Value on the date of grant.



       (ii) In the case of a NSO, the per-Share exercise price shall be at least
the Fair Market Value on the date of grant.

     (b)  Form of Payment. Payment for Shares upon exercise of an Option shall
be made in any lawful consideration approved by the Administrator and may,
without limitation, consist of (1) cash, (2) check, (3) other Shares that have a
Fair Market Value on the date of payment equal to the aggregate exercise price
of the Shares as to which Option is exercised; provided, however, that the
Optionee shall not surrender, or attest to the ownership of, Shares in payment
of the

3



--------------------------------------------------------------------------------



 



Exercise Price if such action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to the Option for
financial reporting purposes, (4) delivery by a broker or brokerage firm
approved by the Administrator of a properly executed exercise notice together
with payment of the exercise price and such other documentation as the
Administrator shall require, or (5) any combination of the foregoing.
Notwithstanding the foregoing, a form of payment shall not be available if the
Administrator determines, in its sole and absolute discretion, that such form of
payment could violate any law or regulation.

     9.     Option Exercise.

     (a)  Exercisability. Each Option shall be exercisable at such times and
under such conditions as determined by the Administrator at the time of grant.

     (b)  Vesting. Each Option and the corresponding Optioned Stock shall vest
at such times and under such conditions as determined by the Administrator at
the time of grant, and as are otherwise permissible under the terms of this
Plan, including without limitation, performance criteria with respect to the
Company and/or the Optionee.

     (c)  Fractional Shares. An Option may not be exercised for a fraction of a
Share.

     (d)  Manner of Exercise; Rights as a Shareholder. Unless otherwise allowed
by the Administrator, an Option shall be exercised by delivery to the Company of
all of the following: (i) written notice of exercise by the Optionee, in a form
approved by the Administrator and in accordance with the terms of the Option,
(ii) full payment for the Shares with respect to which the Option is exercised,
and (iii) payment (or provision for payment) of withholding taxes pursuant to
Subsection (g), below. Delivery of any of the foregoing may be by electronic
means approved by the Administrator. The Optionee shall be treated as a
shareholder of the Company with respect to the purchased Shares upon completion
of exercise of the Option.

     (e)  Optionee Representations. If Shares purchasable pursuant to the
exercise of an Option have not been registered under the Securities Act of 1933,
as amended, at the time the Option is exercised, the Optionee shall, if required
by the Administrator, as a condition to exercise of all or any portion of the
Option, deliver to the Company an investment representation statement in a form
approved by the Administrator.

     (f)  Termination of Employment or Consulting Relationship. If an Optionee’s
Continuous Service terminates, the Optionee (or the Optionee’s estate or heirs,
if termination is due to death or the Optionee dies during the post-termination
exercise period of the Option) may exercise the Option, (i) only within such
period of time as is determined by the Administrator (but no later than the
expiration date for the Option determined by the Administrator at the time of
grant) and the Option shall terminate at the end of that period, and (ii) unless
otherwise determined by the Administrator, only to the extent that the Optionee
was entitled to exercise it at the date of termination.

     (g)  Tax Withholding. The Company’s obligation to deliver Shares upon
exercise of an Option is subject to payment (or provision for payment
satisfactory to the Administrator) by the

4



--------------------------------------------------------------------------------



 



Optionee of all federal, state, and local income and employment taxes that the
Administrator determines in its discretion to be due as a result of the exercise
of the Option or sale of the Shares.

     10.     Rule 16b-3. Except to the extent determined by the Administrator,
Awards granted to persons subject to Section 16(b) of the Exchange Act shall
comply with Rule 16b-3 and shall contain such terms as may be required or
desirable to qualify Plan transactions for the maximum exemption from Section 16
of the Exchange Act.

     11.     Non-Transferability of Options. Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

     12.     Buyout of Options. The Administrator may at any time offer to buy
out an Option for a payment in cash or Shares, based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time of the offer.

     13.     Other Awards. The Administrator may from time to time grant other
stock-based awards to eligible Employees and Consultants in such amounts, on
such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine and set forth in the applicable Grant Agreement, including
without limitation the following:

     (a)  Stock Appreciation Rights. The Administrator may from time to time
grant Awards of stock appreciation rights (“SAR”). An SAR entitles the Grantee
to receive, subject to the provisions of the Plan and the Grant Agreement, a
payment having an aggregate value equal to the product of (i) the excess of (A)
the Fair Market Value on the exercise date of one share of Common Stock over
(B) the base price per share specified in the Grant Agreement, times (ii) the
number of shares specified by the SAR, or portion thereof, which is exercised.
Payment by the Company of the amount receivable upon any exercise of an SAR may
be made by the delivery of Common Stock or cash, or any combination of Common
Stock and cash, as determined in the sole discretion of the Administrator. If
upon settlement of the exercise of an SAR a Grantee is to receive a portion of
such payment in shares of Common Stock, the number of shares shall be determined
by dividing such portion by the Fair Market Value of a share of Common Stock on
the exercise date. No fractional shares shall be used for such payment and the
Administrator shall determine whether cash shall be given in lieu of such
fractional shares or whether such fractional shares shall be eliminated.

     (b)  Stock Awards. The Administrator may from time to time grant restricted
or unrestricted Awards of Common Stock in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine.

     (c)  Stock Units. The Administrator may from time to time grant Awards
denominated in stock-equivalent units (“stock units”) in such amounts and on
such terms and conditions as it

5



--------------------------------------------------------------------------------



 



shall determine. Stock units shall be credited to a bookkeeping reserve account
solely for accounting purposes and shall not require a segregation of any of the
Company’s assets. An Award of stock units may be settled in Common Stock, in
cash, or in a combination of Common Stock and cash, as determined in the sole
discretion of the Administrator. Except as otherwise provided in the applicable
Grant Agreement, the Grantee shall not have the rights of a stockholder with
respect to any shares of Common Stock represented by a stock unit solely as a
result of the grant of a stock unit to the Grantee.

     (d)  Performance Awards. The Administrator may, in its discretion, grant
performance awards which become payable on account of attainment of one or more
performance goals established by the Administrator. Performance awards may be
paid by the delivery of Common Stock or cash, or any combination of Common Stock
and cash, as determined in the sole discretion of the Administrator. Performance
goals established by the Administrator may be based on one or more business
criteria selected by the Administrator that apply to an individual or group of
individuals, a business unit, or the Company as a whole, over such performance
period as the Administrator may designate.

     (e)  Other Stock-Based Awards. The Administrator may grant other
stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Administrator.

     (f)  Deferral of Awards.

     The Administrator (in its sole discretion) may provide that Shares or cash
that otherwise would be delivered to a Grantee as a result of the exercise of an
Option or other settlement of an Award may be converted into amounts credited to
a deferred compensation account established for such Grantee by the
Administrator as an entry on the Company’s books. A deferred compensation
account established under this Section 13(f) may be credited with interest or
other forms of investment return, as determined by the Administrator. A Grantee
for whom such an account is established shall have no rights other than those of
a general creditor of the Company. Such an account shall represent an unfunded
and unsecured obligation of the Company and shall be subject to the terms and
conditions of the applicable Grant Agreement between such Participant and the
Company. The Administrator (in its sole discretion) shall establish Grant rules,
procedures and forms pertaining to any deferral of Awards pursuant to this
Section 13(f).

     14.     Changes in Capitalization or Control.

     (a)  Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares of Optioned Stock or of other
Shares subject to an outstanding Award, and the number of Shares that have been
authorized for issuance under this Plan but as to which no Options or other
Awards have then been granted (including the number of shares automatically
added to the Plan on an annual basis as provided for in Section 3(i) and (ii)),
or that

6



--------------------------------------------------------------------------------



 



have been returned to this Plan upon cancellation or expiration of an Option or
an Award, as well as the price per Share of Optioned Stock or of other Shares
subject to an outstanding Award, shall be proportionately adjusted for any
change in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other change in the number of issued Shares effected without
receipt of consideration by the Company (not counting Shares issued upon
conversion of convertible securities of the Company as “effected without receipt
of consideration”). Such adjustment shall be made by the Board and shall be
final, binding, and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no consequent adjustment shall
be made with respect to, the number or price of Shares subject to this Plan.

     (b)  Change in Control. The Administrator may, in its discretion, determine
at any time from and after the grant of an Award the effect that a Change in
Control shall have upon the Award; provided, however, that a Change in Control
shall not have the effect of impairing the rights of any Grantee under any
then-outstanding Award without his or her prior written consent. Without
limiting the foregoing sentence, the Administrator may determine that upon a
Change in Control, an Option:



       (i) shall become fully vested and exercisable either for a limited period
following the Change in Control or for the remainder of the Option’s term;



       (ii) shall terminate upon or after a specified period following the
Change in Control;



       (iii) shall be cancelled in exchange for cash in the amount of the excess
of the fair market value of the Optioned Shares over the exercise price upon
termination; or



       (iv) shall be treated as provided under a combination of clauses
(i) through (iii), or shall be so treated only if not adequately assumed (or
substituted for) by a surviving or successor person or entity in the
transactions or events that give rise to the Change in Control.

For purposes of this Section 14(b), (A) the occurrence of any of the foregoing
clauses (i), (ii), (iii) or (iv) shall not constitute an impairment of the
rights of any Optionee and (B) the “Administrator” shall be the Administrator as
constituted before the Change in Control occurs.

     15.     Amendments; Termination. The Board may at any time amend, alter,
suspend, discontinue or terminate this Plan, but no such action shall impair the
rights of any Grantee under any then-outstanding Award without his or her prior
written consent.

     16.     Securities Regulation Requirements.

     (a)  Compliance with Rule. In general, Shares shall not be issued pursuant
to the exercise of an Option or pursuant to any other Award unless the exercise
of the Option or other Award

7



--------------------------------------------------------------------------------



 



and issuance of the Shares comply with all relevant provisions of law,
including, without limitation, any applicable state securities laws, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, the requirements of any stock exchange or national
market system upon which the Shares may then be listed, and the requirements of
any regulatory body having jurisdiction.

     (b)  Optionee Investment Representation. As a condition to the exercise of
an Option, the Company may require the person exercising the Option to represent
and warrant that the Shares are being purchased only for investment and without
any present intention to sell or distribute the Shares if, in the opinion of
counsel for the Company, such a representation is required by law.

     17.     Written Agreements. Awards shall be evidenced by written agreements
in a form the Administrator approves from time to time. The written agreement
shall designate an Option as either an Incentive Stock Option or a Nonstatutory
Stock Option. Delay in executing a written agreement shall not affect the date
of grant of an Option; however, an Option may not be exercised until a written
agreement has been executed by the Company and the Optionee.

     18.     Shareholder Approval. This Plan is subject to approval by the
shareholders of the Company within 12 months after the Board initially adopts
this Plan. Shareholder approval shall be obtained in the degree and manner
required under applicable state and federal law and the rules of any stock
exchange or national market system upon which the Common Stock is listed.

     19.     No Employment Rights. This Plan does not confer upon any Grantee
any right with respect to continuation of employment or consulting relationship
with the Company, nor shall it interfere in any way with the Company’s right to
terminate his or her employment or consulting relationship at any time, with or
without cause.

     20.     Term of Plan. This Plan shall become effective upon the earlier to
occur of the initial adoption by the Board or initial approval by the
shareholders of the Company, as described in Section 18. It shall continue in
effect until terminated by the Board pursuant to Section 15, except that no ISOs
shall be granted on or after the 10th anniversary of the later of (a) the date
when the Board adopted the Plan or (b) the date when the Board adopted the most
recent increase in the number of Shares available under Section 3 that was
approved by the shareholders of the Company.

     21.     Glossary. The following definitions apply for purposes of this
Plan:

     (a)  “Administrator” means the Board or a committee appointed by the Board
under Section 4.

     (b)  “Award” means any stock option, stock appreciation right, stock award,
stock units award, performance award, or other stock-based award granted under
the Plan.

     (c)  “Board” means the Board of Directors of the Company.

     (d)  “Change in Control” means a change in ownership or control of the
Company by any of:

8



--------------------------------------------------------------------------------



 





       (i) a merger or consolidation in which the holders of stock possessing a
majority of the voting power in the surviving entity (or a parent of the
surviving entity) did not own a majority of the Common Stock immediately before
the transaction;



       (ii) the sale of all or substantially all of the Company’s assets to any
other person or entity (other than a Subsidiary);



       (iii) the liquidation or dissolution of the Company;



       (iv) the direct or indirect acquisition by any person or related group of
persons of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s shareholders that the Board does
not recommend that the shareholders accept, or



       (v) a change in composition of the Board over a period of 36 consecutive
months such that a majority of the Board ceases, by reason of one or more
contested elections for Board membership, to be composed of individuals who
either (A) have been Board members continuously since the beginning of that
period or (B) have been elected or nominated for election as Board members
during that period by at least a majority of the Board members described in
clause (A) who were in office when the Board approved the election or
nomination.

     (e)  “Code” means the Internal Revenue Code of 1986, as amended.

     (f)  “Committee” means the committee designated by the Board of Directors,
which is authorized to administer the Plan, as described in Section 4 hereof.

     (g)  “Common Stock” means the common stock of the Company.

     (h)  “Company” means Marvell Technology Group Ltd., a Bermuda corporation.

     (i)  “Consultant” means any person, other than an Employee, who is engaged
by the Company or any Parent or Subsidiary to perform consulting or advisory
services.

     (j)  “Continuous Service” means that an Optionee’s employment and/or
consulting relationship with the Company or a Parent or Subsidiary or service as
an Outside Director is not interrupted or terminated. Continuous Service is not
interrupted by (i) any leave of absence approved by the Company, (ii) transfers
between locations of the Company or between the Company, a Parent, a Subsidiary,
or any successor, or (iii) changes in status from Employee to Consultant or
Outside Director or from Consultant or Outside Director to Employee

     (k)  “Outside Director” means a member of the Board who is not a common law
employee of the Company or a Parent or Subsidiary.

9



--------------------------------------------------------------------------------



 



     (l)  “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company.

     (m)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     (n)  “Fair Market Value” means, as of any date, the value of common Stock
determined as follows:



       (i) If the Common Stock is quoted on an established stock exchange or
national market system, including without limitation the National Association of
Securities Dealers, Inc. Automated Quotation (“NASDAQ”) National Market System,
Fair Market Value shall be the closing sales price (or the closing bid, if no
sales are reported) as quoted on that exchange or system for the day of the
determination, as reported in The Wall Street Journal or an equivalent source,
or if the determination date is not a trading day, then on the most recent
preceding trading day;



       (ii) If the Common Stock is quoted on NASDAQ (but not on the National
Market System) or regularly quoted by a recognized securities dealer but selling
prices are not reported, Fair Market Value shall be the mean between the high
bid and low asked prices for the Common Stock on the day of the determination,
or on the most recent preceding trading day if the determination date is not a
trading day; or



       (iii) In the absence of an established market for the Common Stock, Fair
Market Value shall be determined by the Administrator.

     (o)  “Grant Agreement” means a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan and shall incorporate the
terms of the Plan.

     (p)  “Grantee” means the Employee, Consultant or Outside Director who
receives an Award.

     (q)  “Incentive Stock Option” or “ISO” means an Option intended to qualify
as an “incentive stock option” within the meaning of, and to the extent
otherwise permitted by, Section 422 of the Code.

     (r)  “Nonstatutory Stock Option” or “NSO” means an Option not intended to
qualify as an ISO.

     (s)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

     (t)  “Option” means a stock option granted pursuant to this Plan.

     (u)  “Optioned Stock” means the Common Stock subject to an Option.

10



--------------------------------------------------------------------------------



 



     (v)  “Optionee” means the Employee, Consultant or Outside Director who
receives an Option and includes any person who owns all or any part of an
Option, or who is entitled to exercise an Option, after the death or disability
of an Optionee.

     (w)  “Parent” means a “parent corporation,” present or future, as defined
in Section 424(e) of the Code.

     (x)  “Plan” means this Amended and Restated 1995 Marvell Technology Group
Ltd. Stock Option Plan.

     (y)  “Share” means a share of the Common Stock, as adjusted in accordance
with Section 14(a).

     (z)  “Subsidiary” means a “subsidiary corporation,” present or future, as
defined in Section 424(f) of the Code.

11



--------------------------------------------------------------------------------



 



APPENDIX TO THE AMENDED AND
RESTATED 1995 STOCK OPTION PLAN
Of MARVELL TECHNOLOGY GROUP LTD.
IN RESPECT OF ISRAELI EMPLOYEES



1.   Purpose       The purpose of this appendix is to modify, to the extent set
forth herein, the Amended and Restated 1995 Marvell Technology Group Ltd. Stock
Option Plan (the “Plan”) in respect of the Israeli employees of Marvell
Technology Group Ltd. and its affiliates and subsidiaries who are eligible to
participate in the Plan in accordance with its terms, in order to reflect the
specific requirements of the Israeli law.   2.   Defined Terms



  (a)   Capitalized terms used but not defined herein shall have the meanings
provided in Section 21 of the Plan.     (b)   In addition, in this Appendix, the
following terms shall have the meanings set forth beside them:

      “102 Provisions”   The provisions of section 102 of the Ordinance and of
the Income Tax Rules (Tax Relief in Allocating Shares to Employees), 5749-1989,
as they shall apply from time to time on shares and options issued hereunder,
including the Special Conditions;       “Effective Date”   The latest of the
date the Options were issued or the date of the Income Tax Commissioner approval
that the Plan satisfies the Special Conditions;       “Employer”   The Company,
any of its Subsidiaries or its Parent employing Israeli Employees;      
“Israeli Employees”   Employees subject to taxation in Israel;       “Trustee”  
Galileo Technology Ltd., or in the alternate, the Trust Company of Investek
Bank, or any other trustee who shall replace same by the Board for the purposes
of this Plan;       “Ordinance”   The Income Tax Ordinance (New Version),
5721-1961;       “Special Conditions”   Special conditions set by the Israeli
Income Tax Commissioner in connection with the issuance of the Options
hereunder, by the power vested in him/her under section 102 of the Ordinance, if

12



--------------------------------------------------------------------------------



 

          and to the extent the Commissioner shall so set;       “Tax Lockup
Period”   Two years following the Effective Date or such other period of time in
accordance with the 102 Provisions, as they shall be amended from time to time.



  (c)   The Israeli Employees shall be entitled to exercise their options in
accordance with the terms of the Plan, subject to the terms of this Appendix. In
the event of any contradiction between any term of this Appendix and any term of
the Plan, the provisions of this Appendix shall override with respect to the
Israeli Employees, in respect of whom this Appendix shall constitute an integral
part of the Plan and references to the Plan in respect of the Israeli Employees
shall be interpreted accordingly.



3.   Special Conditions



  (a)   The Company shall apply to the Income Tax Commissioner to approve the
Trustee and the Plan under the 102 Provisions. Subject to the approval of this
Plan by the Israeli Income Tax Commissioner, the Special Conditions shall apply
to the plan and to this Appendix.     (b)   The Administrator shall exercise its
discretion under the Plan in accordance with the terms of this Appendix.



4.   Eligibility       Options shall not be granted to any Israeli Employee who
is, or on giving effect to such grant, will become, the holder of a controlling
interest (‘baal shlita’) in the Company, as defined in section 32(9) of the
Ordinance.   5.   Trust



  (a)   The Options and the Shares shall be issued directly in the name of the
Trustee and shall be held in escrow by the Trustee for the Israeli Employees’
benefit, for no less then the Tax Lockup Period, all according to the terms of
this Appendix.     (b)   In the event that bonus shares shall be issued on
account of the Shares, such bonus shares shall be issued by the Company to the
Trustee. The 102 Provisions shall apply to such bonus shares for all purposes.  
  (c)   The Trustee shall be entitled to set additional exercise procedures to
those described in the Plan, as the Trustee shall see fit, provided that the
Trustee has given the Company prior written notice of any such procedures.

13



--------------------------------------------------------------------------------



 





6.   Taxes



  (a)   The Israeli Employees shall be taxed in respect of the Options in
accordance with the provisions of the Ordinance, including the 102 Provisions.
The Israeli Employee will not be entitled to the exemption from tax contained in
sections 95 or 97(a) of the Ordinance.     (b)   Without derogating from section
9(g) of the Plan, any tax imposed in respect of the Options and/or the Shares
and/or the sale and/or the transfer of the Options and/or the Shares shall be
borne solely by the Israeli Employee, and in the event of the death of the
Israeli Employee, by the Israeli Employee’s heirs or successors. The Employer,
shall not bear the aforementioned taxes, directly or indirectly, nor shall the
Employer be required to gross such tax up in the Israeli Employee’s salaries or
remuneration. The imposed tax shall be paid by the Israeli Employee or deducted,
on the date such tax is payable, from the sale consideration paid to the Trustee
by the Israeli Employee, as applicable.     (c)   At the end of the Tax Lockup
Period, the Israeli Employee (or the Israeli Employee’s heirs or successors)
shall be entitled at any time to instruct the Trustee to transfer the Options or
the Shares to which such Israeli Employee is entitled to the Israeli Employee or
its nominees, or, if appropriate, to sell the Shares and pay the consideration
received to the Israeli Employee.         Subject to the 102 Provisions, the
Trustee shall not transfer the Options and/or the Shares to the Israeli
Employee’s name, and shall not transfer the consideration received from the sale
of the Shares to the Israeli Employee, unless one of the following conditions
shall be fulfilled:



  (i)   The Israeli Employee has provided the Trustee with certification from
the assessing officer that the tax has been paid; or     (ii)   The Israeli
Employee has paid the Trustee an amount equal to 30% of the ‘consideration’, as
defined in section 102 of the Ordinance (the “Taxable Consideration”) for such
sale, and the Trustee has reviewed the manner of calculating the payable amount
and is fully satisfied that the calculation was performed lawfully; or     (iii)
  The Trustee has deducted an amount equal to 30% of the Taxable Consideration
from the consideration received from the sale of the Shares.



  (d)   The effects of any future amendment to the tax arrangements which apply
to the issuance of securities to the Israeli Employees, shall apply to the
Israeli Employees in accordance with such provisions of law, and the Israeli
Employees shall bear the full cost thereof, unless the modified arrangement
expressly provides otherwise.

14



--------------------------------------------------------------------------------



 





  (e)   Each Israeli Employee shall indemnify the Employer and/or the Trustee,
immediately upon receipt of notice from the Employer and/or the Trustee, for any
amount (including interest and/or fines of any type and/or linkage differentials
in respect of tax and/or withheld tax) payable by such Israeli Employee under
law (including under the 102 Provisions), and which has been paid by the
Employer or the Trustee or which the Employer or the Trustee are required to pay
by the tax authorities.     (f)   Should the Israeli Amendment of Tax Law Bill
2000 (or any other substantially similar draft legislation) (the “New Law”)
enter into effect, the Board shall be entitled, at its absolute discretion, to
order the Trustee to make an application to the Israeli Tax Commission in order
to request that the provisions set out in the New Law, which replace the 102
Provisions, shall apply to the Israeli Employees, regarding either existing or
future allotments, as shall be determined in the New Law.



7.   Miscellaneous



  (a)   The Israeli Employees shall sign any document required by the Trustee or
the Income Tax Commission to give effect to the provisions of this Appendix.    
(b)   Without derogating section 19 of the Plan, it is hereby acknowledged that
the Options and/or the Exercise Shares are extraordinary, one-off benefits
granted to the Offerees, and are not and shall not be deemed a salary component
for any purpose whatsoever, including in connection with calculating severance
compensation under the Severance Pay Law, 5723-1963 and the regulations
promulgated thereunder.     (c)   The grant of Options to each Israeli Employee
shall be made in consideration of a waiver on the part of such Israeli Employee
of a portion of the Israeli Employee’s salary in the amount of NIS 1.     (d)  
In the event of a change in control of the Company is proposed during the Tax
Lock Up Period, the consummation which will cause the breach of the terms of the
102 Provisions, the Company will use its best efforts to apply to the Israeli
Tax Authorities to obtain a pre-ruling to regulate the tax treatment applicable
to the Options in the context of the proposed transaction.     (e)   Except as
expressly provided in this Appendix, the provisions of this Appendix do not
supercede any provisions of the Plan, and the provisions of the Plan shall
govern all Options granted to Israeli Employees.

15